Pee CueiaM.
This case turns on the question as to whether the plaintiff, Bessie Pitt Burgess, acquired a fee simple title, or is able to convey such a title to the land devised to her by the will of her late husband, B. G. Burgess, quoted above. His Honor correctly held that the plaintiff did acquire and could convey a fee simple title to the land involved. This case is governed by the principles of law enunciated in Lineberger v. Phillips, 198 N. C., 661, 153 S. E., 118, and upon its authority the judgment below is
Affirmed.